Petition for Writ of Mandamus Denied and
Memorandum Opinion filed February 25, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-09-00989-CR

 
In Re Somith Chindavong,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On November 20, 2009, relator, Somith Chindavong,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this Court to compel the Honorable Jeannine Barr,
presiding judge of the 182nd District Court of Harris County, to rule on a
pending motion for nunc pro tunc for jail time credit, and grant him the
requested credit.  
            On
August 1, 2008, the trial court entered judgment awarding credit for time
served from November 2, 2004 to November 22, 2004, and June 18, 2008 to August
1, 2008.  
            On
March 6, 2009, relator filed a motion for judgment nunc pro tunc requesting
that he be awarded credit for time served in the custody of the Houston Police
Department from November 1, 2004 to November 3, 2004; Fort Bend County Jail from
March 9, 2005 to June 9, 2008; Texas Department of Criminal Justice,
Institutional Division (constructive custody) from June 9, 2008 to June 18,
2008; and Harris County Jail from November 3, 2004 to November 22, 2004, and
June 18, 2008 to August 1, 2008.  
            On
November 25, 2009, the trial court signed an order nunc pro tunc granting
credit for jail time from November 2, 2004 to November 22, 2004, and March 9,
2005 to August 1, 2008.  In light of the trial court’s November 25, 2009 nunc
pro tunc order granting credit for jail time, relator’s request for relief is
moot.
Accordingly, we deny relator’s petition for writ of
mandamus.  
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Yates, Frost, and Brown.
Do not publish—Tex. R. App. P. 47.2(b).